DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the text in Fig. 1 is heavily distorted and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation “loaded organic solution” in line 2. It is unclear however if the loaded organic solution of claim 6 is the organic solution of metal extraction reagent in claim 1, or if the loaded organic solution represents a separate solution. For the purpose of Examination, the loaded organic solution of claim 6 is being regarded as a separate solution from the organic solution of metal extraction reagent in claim 1, however correction is still required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The parent claim of claim 31, claim”. The instant specification further defines “an effective amount of the water-soluble or water-dispersible polymer” is 0.01 to 1,000 milligrams per liter (mg/L) of aqueous metal ion solution [0038]. Claim 31 claims explicitly wherein the effective amount of water-soluble or water-dispersible . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Soderstrom et al (US 20130228524 A1), hereinafter Soderstrom.
Regarding claim 3, Soderstrom teaches processes for recovering organic solvent extractant from solid-stabilized emulsions formed in hydrometallurgical solvent extraction circuits (a hydrometallurgical solvent extraction method; Title), where aqueous leach liquor containing metal values in ionic form is thoroughly admixed in a mixing device or extraction column with an organic solvent containing an ion 1-C6 alkyl sulfonic acid); styrene sulfonic acid; salts thereof; and mixtures thereof (comprising pendant sulfonic acid or sulfonate salt groups selected from the group consisting of sulfonated polystyrene; an addition polymer comprising at least one of styrene-4-sulfonic acid and 2-acrylamido-2-methylpropane sulfonic acid; naphthalene sulfonic acid-formaldehyde condensate; lignosulfonate; salts thereof; and mixtures thereof; [0031, 0039]). The Examiner notes that Soderstrom teaches treating the layer of impurities form between the organic and aqueous phases after the extraction process is conducted [0006], reading on wherein the polymer is added simultaneously with or after mixing of the aqueous metal ion solution and the organic solution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 12-14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom.
Regarding claim 1, Soderstrom teaches processes for recovering organic solvent extractant from solid-stabilized emulsions formed in hydrometallurgical solvent extraction circuits (a hydrometallurgical 
Soderstrom does not teach wherein the water-soluble or water-dispersible polymer is added to the aqueous metal ion solution, the organic solution, or to both the aqueous metal ion solution and the organic solution prior to mixing the aqueous metal ion solution and the organic solution. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or 
Regarding claim 2, Soderstrom teaches aqueous leach liquor containing metal values in ionic form is thoroughly admixed in a mixing device or extraction column with an organic solvent [0005], form a solid-stabilized emulsion [0011], and then mixing a destabilizing amount of a water-soluble or water-swellable polymeric aggregating agent with the solid-stabilized emulsion containing aqueous and organic phases [0011]. 
Soderstrom does not teach wherein the water-soluble or water-dispersible polymer comprising pendant sulfonic acid or sulfonate salt groups is added to the aqueous metal ion solution. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)C. Since the instant application does not disclose any new or unexpected result due to changing the order of mixing steps compared to the prior art, it would have been obvious to select any order of the addition of components because the water-soluble or water-swellable polymeric aggregating agent separates the emulsion regardless of the sequence of the addition of the components.
Regarding claim 4, Soderstrom teaches aqueous leach liquor containing metal values (wherein the aqueous metal ion solution is a pregnant leach solution; [0005]). The instant application defines a “barren solution” to mean the organic solution is relatively poor in metal ion and “loaded organic solution” as meaning the organic solution is relatively rich in metal ion [compared to before the extraction]. As Soderstrom teaches the organic solvent medium selectively or preferentially dissolves and thereby extracts the metal values from the aqueous leach liquor and produces a metal-laden 
Regarding claim 7, Soderstrom teaches an organic solvent containing a metal extractant reagent (wherein the metal extraction reagent is dissolved in an organic solvent to form the organic solution; [0013]). Soderstrom further teaches that suitable organic solvents for use with the present invention include, for example, hydrocarbon solvents having a low aromatics content (e.g., less than 30%; less than 23%; less than 5%; or less than 1%) [0019], but is silent to wherein the organic solvent comprises aromatic paraffins, aliphatic paraffins, naphthas, or a combination comprising at least one of the foregoing organic solvents. 
Soderstrom further teaches in some embodiments a metallurgical-grade diluent is mixed with the solid-stabilized emulsion prior to mixing with the de-emulsifier, and any suitable metallurgical-grade organic solvent can be used including, but not limited to, the carrier solvent of the SX circuit (“plant organic”), aromatic paraffins, aliphatic paraffins, naphthalenes, or combinations thereof [0053]. The Examiner notes that aliphatic paraffins do not contain aromatic structures, and thus meet the requirement for the organic solvent having a low aromatics content as taught by Soderstrom. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an aliphatic paraffin as the organic solvent of Soderstrom as by using an aliphatic paraffin as the organic solvent, aliphatic paraffin would also be available to be used for the 
Regarding claim 12, Soderstrom teaches the polymeric aggregating agent includes a polymer derived from at least one water-soluble or water-swellable monomer which may be an anionic monomer chosen from: 2-acrylamido-2-(C1-C6 alkyl sulfonic acid); styrene sulfonic acid; salts thereof; and mixtures thereof (wherein the water-soluble or water-dispersible polymer comprising pendant sulfonic acid or sulfonate salt groups is selected from the group consisting of poly(styrene-4-sulfonic acid); poly(2-acrylamido-2-methylpropane sulfonic acid); copolymers of 2-acrylamido-2-methylpropane sulfonic acid and acrylamide; copolymers of styrene-4-sulfonic acid and acrylamide; copolymers of styrene and 2-acrylamido-2-methylpropane sulfonic acid, wherein the amount of 2-acrylamido-2- methylpropane sulfonic acid is greater than or equal to 20 mole%; salts thereof; and mixtures thereof; [0031, 0039]).
Regarding claim 13, Soderstrom teaches the polymeric aggregating agent includes a polymer derived from at least one water-soluble or water-swellable monomer which may be an anionic monomer chosen from a group including styrene sulfonic acid (wherein the water-soluble or water-dispersible polymer comprising pendant sulfonic acid or sulfonate salt groups comprises poly(styrene-4-sulfonic acid), salts thereof, or mixtures thereof; [0031, 0039]). The Examiner notes that while Soderstrom does not disclose the isomeric structure of the styrene sulfonic acid monomer, styrene sulfonic acid as named generically would include all of its constitutional isomers, including styrene-4-sulfonic acid, which when polymerized would result in poly(styrene-4-sulfonic acid).
Regarding claim 14, Soderstrom teaches the polymeric aggregating agent includes a polymer derived from at least one water-soluble or water-swellable monomer which may be an anionic monomer chosen from a group including 2-acrylamido-2-(C1-C6 alkyl sulfonic acid) (wherein the water-soluble or water-dispersible polymer comprising pendant sulfonic acid or sulfonate salt groups 1-C6 alkyl sulfonic acid) for a C3 alkyl group is equivalent to 2-acrylamido-2-methylpropane sulfonic acid.
Regarding claim 26, Soderstrom teaches in Example 1 a sample of crud was taken from the aqueous/organic interface of a commercial copper (Cu) solvent extraction operation (wherein the metal ion comprises copper, cadmium, chromium, cobalt, molybdenum, nickel, tin, uranium, vanadium, zinc, lithium, gold, a platinum group metal, an actinide, a rare earth element, or a combination comprising at least one of the foregoing metal ions; [0059]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Harris et al (AU 2015203224 A1), hereinafter Harris.
Regarding claim 5, Soderstrom does not teach wherein the aqueous metal ion solution is a recycled raffinate solution which has been separated from the organic solution.
Harris teaches processes for recovering metals from aqueous solutions (Title). Harris further teaches a reagent extracts metal from an aqueous phase into a non-aqueous phase; and the aqueous leaching solution, called raffinate is generally recycled back to the leaching process to dissolve more metal (wherein the aqueous metal ion solution is a recycled raffinate solution which has been separated from the organic solution; [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recycled the aqueous phase raffinate of Soderstrom after extraction to be used as the aqueous metal ion solution in order to dissolve more metal as taught by Harris.
Regarding claim 6, Soderstrom does not teach wherein the aqueous metal ion solution is a lean aqueous electrolyte solution, and a loaded organic solution is stripped with the lean aqueous electrolyte solution to generate a rich aqueous electrolyte solution and a barren organic solution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a lean aqueous electrolyte metal ion solution as the aqueous solution of Soderstrom wherein a loaded organic solution is stripped with the lean aqueous electrolyte solution to generate a rich aqueous electrolyte solution and a barren organic solution to allow for further processing via multiple routes as taught by Harris.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Murai et al (JP H01268704 A, machine translation), hereinafter Murai.
Regarding claim 8, Soderstrom teaches a polymeric aggregating agent includes a polymer derived from: styrene sulfonic acid (the water-soluble or water-dispersible polymer comprising pendant sulfonic acid or sulfonate salt groups comprises a sulfonated polystyrene; [0031, 0039]). Soderstrom does not teach wherein the water-soluble or water-dispersible polymer has a degree of sulfonation of 1 to 100 mol %, based on the moles of styrene repeat units, salts thereof, or a combination comprising at least one of the foregoing water-soluble or water-dispersible polymers.
Murai teaches a dispersant for emulsion polymerization (Title), and the dispersant is characterized by comprising a salt of polystyrene sulfonic acid having a sulfonat[ion] degree of 0.45 to 0.75 (Page 3 lines 6-9). The Examiner notes that a sulfonate degree of 0.45 to 0.75 corresponds to a degree of sulfonation from 45 to 75 mol %, reading on wherein the water-soluble or water-dispersible polymer has a degree of sulfonation of 1 to 100 mol %, based on the moles of styrene repeat units, salts thereof, or a combination comprising at least one of the foregoing water-soluble or water-dispersible polymers. Murai further teaches the degree of sulfonat[ion] of this polystyrene sulfonate needs to be 0.45 to 0.75, and if the degree of sulfonate is less than 0.45, a water-soluble salt cannot be obtained and the degree of sulfonate exceeds 0.75, the hydrophilicity is too strong, and when it is used for emulsion polymerization, it becomes difficult to be adsorbed by emulsion particles and behaves as an inorganic salt analog, which causes the stability of the system to deteriorate (Page 4 lines 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sulfonated polystyrene salt with a degree of sulfonation from 45 to 75 mol % as the polymeric aggregating agent of Soderstrom to ensure the salt is both soluble and easily can be adsorbed by emulsion particles. 

Murai teaches a dispersant for emulsion polymerization (Title), and the dispersant is characterized by comprising a salt of polystyrene sulfonic acid having a sulfonat[ion] degree of 0.45 to 0.75 (Page 3 lines 6-9). Murai further teaches the degree of sulfonat[ion] of this polystyrene sulfonate needs to be 0.45 to 0.75, and if the degree of sulfonate is less than 0.45, a water-soluble salt cannot be obtained and the degree of sulfonate exceeds 0.75, the hydrophilicity is too strong, and when it is used for emulsion polymerization, it becomes difficult to be adsorbed by emulsion particles and behaves as an inorganic salt analog, which causes the stability of the system to deteriorate (Page 4 lines 3-8).
The Examiner notes that a sulfonate degree of 0.45 to 0.75 corresponds to a degree of sulfonation from 45 to 75 mol %. This overlaps the claimed range of wherein the water-soluble or water-dispersible polymer is a sulfonated polystyrene or salt thereof having 65 to 95 mol % sulfonation, based on the moles of styrene repeat units. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I).	
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom in view of Murai as applied to claim 8 above, and further in view of Navarro et al (US 20150060737 A1), hereinafter Navarro, and Sigma Aldrich Poly(styrenesulfonic acid sodium salt) SDS, hereinafter Sigma Aldrich.
Regarding claim 10, Murai teaches a dispersant characterized by comprising a salt of polystyrene sulfonic acid having an average molecular weight of 1,000 to 100,000 [g/mol] measured by the GPC 
Navarro teaches block copolymers that disperse nanofillers in water (Title), where at least one of the blocks is a polyelectrolyte [0009] among which polystyrene sulfonates are used in some embodiments [0015]. Navarro further teaches the styrene sulfonate preferably has a dispersity index (PI or D) greater than 1 [0019]. Sigma Aldrich teaches a Poly(styrenesulfonic acid sodium salt) standard, 10,000 (g/mol) for GPC (pages 1-2). The Examiner notes that while Sigma Aldrich is silent to the degree of sulfonation of the compound, as the structure of the compound shows the repeat unit to sulfonated, that the degree of sulfonation of the polymer chain as a whole would be 100% as each repeat unit is sulfonated.
The Examiner notes that a dispersity index greater than 1 taught by Navarro overlaps the claimed range of wherein the polydispersity is from 1 to 3. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I). 
It would have been further obvious to have used the Poly(styrenesulfonic acid sodium salt) standard, 10,000 (g/mol) for GPC with a degree of sulfonation of 100% as the standard for conducting size exclusion chromatography as GPC is a subtype of size chromatography and the use of a commercially available reagent would have expected advantages in convenience and reducing cost.
Regarding claim 11, Murai teaches a dispersant characterized by comprising a salt of polystyrene sulfonic acid having an average molecular weight of 1,000 to 100,000 [g/mol] measured by the GPC 
Sigma Aldrich teaches a Poly(styrenesulfonic acid sodium salt) standard, 10,000 (g/mol) for GPC (pages 1-2). The Examiner notes that while Sigma Aldrich is silent to the degree of sulfonation of the compound, as the structure of the compound shows the repeat unit to sulfonated, that the degree of sulfonation of the polymer chain as a whole would be 100% as each repeat unit is sulfonated.
The Examiner notes that the average molecular weight of 1,000 to 100,000 g/mol taught by Murai overlaps the claimed range of wherein the sulfonated polystyrene or salt thereof has a number-average molecular weight of 500 to 10,000 g/mol. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I). It would have been further obvious to have used the Poly(styrenesulfonic acid sodium salt) standard, 10,000 (g/mol) for GPC with a degree of sulfonation of 100% as the standard for conducting size exclusion chromatography as GPC is a subtype of size chromatography and the use of a commercially available reagent would have expected advantages in convenience and reducing cost.
Claims 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 12 above, and further in view of Botha et al (US 20170335429 A1), hereinafter Botha.
Regarding claim 15, Soderstrom teaches the polymeric aggregating agent includes a polymer derived from at least one water-soluble or water-swellable monomer where the monomers may be 2-acrylamido-2-(C1-C6 alkyl sulfonic acid) [0039], and (alkyl)acrylamide [0040]. Soderstrom does not teach wherein the molar ratio of AMPS:AMD is from 30:70 to 90:10, or the copolymer is comprised of salts thereof, or mixtures thereof.

The Examiner notes that Botha is silent to the purpose of adding a flocculant to the ore leachate, however one of ordinary skill in the art would understand that flocculants are commonly used to disperse suspended solids in hydrometallurgical applications to assist in phase separation. It would have been obvious then to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer comprising 10 mole % to 100 mole % of repeat units of AMPS with the balance acrylamide as taught by Botha with a reasonable expectation of success because Botha discloses a viable flocculant with the same components as the polymeric aggregating of Soderstrom. When the prior art and claimed ranges overlap, a prima facie case of obviousness exists.  See MPEP § 2144.05(I). 
Regarding claim 16, Soderstrom teaches the polymeric aggregating agent includes a polymer derived from at least one water-soluble or water-swellable monomer where the monomers may be 2-acrylamido-2-(C1-C6 alkyl sulfonic acid) [0039], and (alkyl)acrylamide [0040]. Soderstrom does not teach wherein the molar ratio of AMPS:AMD is from 50:50 to 90:10.
Botha teaches a method of separating mercury from an ore leachate (Title), where a precipitating agent and coagulant is added to ore leachate, and in some embodiments, the method further comprises adding a flocculant to the partitioned composition [0007]. Botha further teaches the flocculant is a neutralized or partially neutralized polymer comprising about 10 mole % to 100 mole % of repeat units attributable to acrylic acid or a sulfonic acid functional monomer such as 2-acrylamido-2-
The Examiner notes that Botha is silent to the purpose of adding a flocculant to the ore leachate, however one of ordinary skill in the art would understand that flocculants are commonly used to disperse suspended solids in hydrometallurgical applications to assist in phase separation. It would have been obvious then to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer comprising 10 mole % to 100 mole % of repeat units of AMPS with the balance acrylamide as taught by Botha with a reasonable expectation of success because Botha discloses a viable flocculant with the same components as the polymeric aggregating of Soderstrom. When the prior art and claimed ranges overlap, a prima facie case of obviousness exists.  See MPEP § 2144.05(I). 
Regarding claim 19, Soderstrom teaches a polymeric aggregating agent includes a polymer derived from at least one water-soluble or water-swellable monomer chosen from a group including styrene sulfonic acid and (alkyl)acrylamide. Soderstrom does not teach wherein the molar ratio of SS:AMD is from 30:70 to 90:10 or copolymers of salts thereof, or mixtures thereof.
	Botha teaches the flocculant is a neutralized or partially neutralized polymer comprising about 10 mole % to 100 mole % of repeat units attributable to acrylic acid or a sulfonic acid functional monomer [0040], and the balance of the repeat units of the flocculant polymer are derived from a nonionic monomer, such as acrylamide [0040]. 
The Examiner notes that Botha is silent to the purpose of adding a flocculant to the ore leachate, however one of ordinary skill in the art would understand that flocculants are commonly used to disperse suspended solids in hydrometallurgical applications to assist in phase separation. It would have been obvious then to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer comprising 10 mole % to 100 mole % of repeat units of styrene sulfonic acid with the balance acrylamide as taught by Botha with a reasonable expectation of success 
Regarding claim 20, Soderstrom teaches a polymeric aggregating agent includes a polymer derived from at least one water-soluble or water-swellable monomer chosen from a group including styrene sulfonic acid and (alkyl)acrylamide. Soderstrom does not teach wherein the molar ratio of SS:AMD is from 60:40 to 80:20.
	Botha teaches the flocculant is a neutralized or partially neutralized polymer comprising about 10 mole % to 100 mole % of repeat units attributable to acrylic acid or a sulfonic acid functional monomer [0040], and the balance of the repeat units of the flocculant polymer are derived from a nonionic monomer, such as acrylamide [0040]. The Examiner notes that styrene sulfonic acid is a sulfonic acid functional monomer.
The Examiner notes that Botha is silent to the purpose of adding a flocculant to the ore leachate, however one of ordinary skill in the art would understand that flocculants are commonly used to disperse suspended solids in hydrometallurgical applications to assist in phase separation. It would have been obvious then to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer comprising 10 mole % to 100 mole % of repeat units of styrene sulfonic acid with the balance acrylamide as taught by Botha with a reasonable expectation of success because Botha discloses a viable flocculant with the same components as the polymeric aggregating of Soderstrom. When the prior art and claimed ranges overlap, a prima facie case of obviousness exists.  See MPEP § 2144.05(I). 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 12 above, and further in view of Nagaraj (US 20100021370 A1), hereinafter Nagaraj.
1-C6 alkyl sulfonic acid) [0039] and styrene [0040], but does not teach wherein the molar ratio of AMPS is greater than 40%, or the polymer comprises salts thereof, or mixtures thereof.
Nagaraj teaches flotation reagents and flotation processes utilizing same (Title), subjecting ground ore to a flotation process, in conjunction with the addition of at least one froth phase modifier agent (Abstract), wherein said froth phase modifier is a polymer [0016]. Nagaraj further teaches in Example 8 a preparation of a terpolymer of styrene, maleic anhydride, and 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS), where 11.97g of styrene and 71.46g of AMPS is used [0080]. Converted to moles, this equates to 0.1149 moles of styrene and 0.3448 moles of AMPS; an AMPS ratio of 75.001% [0080]. Nagaraj further teaches froth phase modifiers enhance separation and recovery of value minerals [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an AMPS ratio of 75.001% for the polymeric aggregating agent of Soderstrom to enhance separation and recovery of value materials as taught by Nagaraj.	
Regarding claim 18, Soderstrom does not teach wherein the molar ratio of AMPS is greater than 60%.
Nagaraj teaches flotation reagents and flotation processes utilizing same (Title), subjecting ground ore to a flotation process, in conjunction with the addition of at least one froth phase modifier agent (Abstract), wherein said froth phase modifier is a polymer [0016]. Nagaraj further teaches in Example 8 a preparation of a terpolymer of styrene, maleic anhydride, and 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS), where 11.97g of styrene and 71.46g of AMPS is used [0080]. Converted to moles, this equates to 0.1149 moles of styrene and 0.3448 moles of AMPS; an AMPS ratio of 75.001% 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an AMPS ratio of 75.001% for the polymeric aggregating agent of Soderstrom to enhance separation and recovery of value materials as taught by Nagaraj.	
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 12 above, and further in view of Goia et al (US 8084140 B2), hereinafter Goia.
Regarding claim 21, Soderstrom is silent to wherein the water-soluble or water-dispersible polymer comprising pendant sulfonic acid or sulfonate salt groups comprises naphthalene sulfonic acid-formaldehyde condensate, salts thereof, or mixtures thereof.
Goia teaches a method of manufacturing silver platelets (Title) where a reaction mixture can contain a stabilizing agent (Col. 4 lines 53-54) which is water-soluble and capable of dispersing and stabilizing newly formed silver nano-platelets in the reaction mixture, thus preventing undesirable aggregation of these particles (Col. 4 lines 59-63). Goia further teaches suitable stabilizing agents are known in the art, and include various water soluble salts of naphthalene sulfonic-formaldehyde copolymers (wherein the water-soluble or water-dispersible polymer comprising pendant sulfonic acid or sulfonate salt groups comprises naphthalene sulfonic acid-formaldehyde condensate, salts thereof, or mixtures thereof; Col. 4 line 63- Col. 5 line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a compound comprising naphthalene sulfonic-formaldehyde copolymers as the polymeric aggregating agent of Soderstrom to preventing undesirable aggregation of particles as taught by Goia.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 12 above, and further in view of Myerson (US 5208004 A), hereinafter Myerson.

Myerson teaches a method for the recovery of zinc oxide (Title), where rapid agitation typically will not prevent aggregation from occurring and to keep the zinc powder suspended in the zinc oxide and ammonium chloride solution, any one of a number of water soluble polymers which act as antiflocculants or dispersants may be used (Col. 5 lines 16-21, claims 12, 20). Myerson further teaches various suitable materials include water soluble polymer dispersants, scale controllers, and surfactants, such as lignosulfonates (Col. 5 lines 25-27, claims 13, 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a lignosulfonate polymer as the polymeric aggregating agent of Soderstrom to prevent aggregation of a suspended solid as taught by Myerson.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Murai, Navarro, and Sigma Aldrich.
Regarding claim 23, Soderstrom teaches processes for recovering organic solvent extractant from solid-stabilized emulsions formed in hydrometallurgical solvent extraction circuits (a hydrometallurgical solvent extraction method; Title), where aqueous leach liquor containing metal values in ionic form is thoroughly admixed in a mixing device or extraction column with an organic solvent containing an ion exchange or metal complexing agent (the method comprising mixing an aqueous metal ion solution with an organic solution of metal extraction reagent; [0005]). Soderstrom further teaches the organic solvent medium selectively or preferentially dissolves and thereby extracts the metal values from the aqueous leach liquor (capable of binding with metal ions and transferring the metal ions from the aqueous solution to the organic solution to form a mixture; [0005]). Soderstrom further teaches the organic/aqueous mixture or dispersion is fed to a settling tank or to the settling 
Soderstrom does not teach adding a sulfonated polystyrene or salt thereof prior to mixing the aqueous metal ion solution and the organic solution or wherein the sulfonated polystyrene or salt thereof has a 65 to 95 mol % sulfonation, based on the moles of styrene repeat units, a number-average molecular weight of 500 to 10,000 g/mol, and a polydispersity of 1 to 3, as measured by size exclusion chromatography against 100% sulfonated polystyrene standards, is added to the aqueous metal ion solution. 
Murai teaches a dispersant for emulsion polymerization (Title), and the dispersant is characterized by comprising a salt of polystyrene sulfonic acid having a sulfonat[ion] degree of 0.45 to 0.75 and having an average molecular weight of 1,000 to 100,000 [g/mol] measured by the GPC method (Page 3 lines 6-9). Murai further teaches the degree of sulfonat[ion] of this polystyrene sulfonate needs to be 0.45 to 0.75, and if the degree of sulfonate is less than 0.45, a water-soluble salt cannot be obtained and the degree of sulfonate exceeds 0.75, the hydrophilicity is too strong, and when it is used for emulsion polymerization, it becomes difficult to be adsorbed by emulsion particles and behaves as an inorganic salt analog, which causes the stability of the system to deteriorate (Page 4 lines 3-8). The Examiner notes that GPC (Gel Permeation Chromatography) is a type of size exclusion chromatography, reading on wherein the sulfonated polystyrene or salt thereof has a number-average molecular weight of 1,000 to 100,000 g/mol, as measured by size exclusion chromatography. Murai further teaches when 
The Examiner notes that a sulfonate degree of 0.45 to 0.75 corresponds to a degree of sulfonation from 45 to 75 mol %. This overlaps the claimed range of a sulfonated polystyrene or salt thereof having 65 to 95 mol % sulfonation, based on the moles of styrene repeat units. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I). In addition, it would have been obvious to one of ordinary skill in the art to use a degree of sulfonation from 45 to 75 mol % to produce a copolymer that is both water soluble but can still be absorbed by emulsion particles as taught by Murai.
The Examiner notes that the average molecular weight of 1,000 to 100,000 g/mol taught by Murai overlaps the claimed range of wherein the sulfonated polystyrene or salt thereof has a number-average molecular weight of 500 to 10,000 g/mol. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I). In addition, it would have been obvious to one of ordinary skill in the art to use an average molecular weight of 500 to 10,000 g/mol as when the average molecular weight exceeds 100,000, the viscosity of the produced emulsion becomes too high when used as a dispersant for emulsion polymerization, and when the average molecular weight is less than 1000, the adsorptivity to the produced emulsion particles decreases, showing sufficient dispersibility as taught by Murai.
Navarro teaches block copolymers that disperse nanofillers in water (Title), where at least one of the blocks is a polyelectrolyte [0009] among which polystyrene sulfonates are used in some 
The Examiner notes that a dispersity index greater than 1 taught by Navarro overlaps the claimed range of wherein the polydispersity is from 1 to 3. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I). It would have been further obvious to have used the Poly(styrenesulfonic acid sodium salt) standard, 10,000 (g/mol) for GPC with a degree of sulfonation of 100% as the standard for conducting size exclusion chromatography as GPC is a subtype of size chromatography and the use of a commercially available reagent would have expected advantages in reducing cost and convenience.
Soderstrom does not teach wherein the water-soluble or water-dispersible polymer is added to the aqueous metal ion solution, the organic solution, or to both the aqueous metal ion solution and the organic solution prior to mixing the aqueous metal ion solution and the organic solution. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)C. Since the instant application does not disclose any new or unexpected result due to changing the order of mixing steps compared to the prior art, it would have been obvious to select any order of the addition of components because the water-soluble or water-swellable polymeric aggregating agent separates the emulsion regardless of the sequence of the addition of the components.
Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Waller et al (US 20180112291 A1), hereinafter Waller.
Regarding claim 24, Soderstrom does not teach wherein the aqueous metal ion solution and organic solution are mixed in aqueous continuity.
Waller teaches a coalescing element for aggregating droplets of an emulsion (Abstract) where metal-bearing pregnant leach solution (PLS) is contacted with solvent extraction organic [0003-0004] facilitating the extraction of copper ion from the PLS into the solvent extraction organic by the formation of a copper complex, which is both stable and soluble in the organic phase [0004]. Waller further teaches the mixing of the organic and aqueous phases can be done in aqueous continuity [0012], and when the phases have been mixed aqueous continuous, with a higher volume percent of the aqueous phase vs. the organic phase the phase disengagement time will tend to be more rapid [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mixed the aqueous leach liquor and organic solvent of Soderstrom in aqueous continuity to reduce the phase disengagement time as taught by Waller.
Regarding claim 25, Soderstrom does not teach wherein the aqueous metal ion solution and organic solution are mixed in organic continuity.
Waller further teaches the mixing of the organic and aqueous phases can be done in organic continuity [0012], and under normal conditions, if there is more organic than there is aqueous (e.g., an organic/aqueous ratio of at least 1.1 to 1), then the mixing will be organic continuous [0012]. Waller further teaches the [optimum] organic/aqueous (O/A) ratio of the phases in a mixer is typically between 1:1 to 1.5:1 in most commercial plants, and at the optimum O/A ratio the rate of coalescence and re-dispersion of the dispersed phase is enhanced [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mixed the aqueous leach liquor and organic solvent of Soderstrom at an .
Claims 27-28, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Manfroy et al (US 3719748 A), hereinafter Manfroy.
Regarding claim 27, Soderstrom teaches mixing a destabilizing amount of a water-soluble or water-swellable polymeric aggregating agent with a solid-stabilized emulsion, thereby separating the emulsion into its aqueous, organic, and solid components, but does not teach wherein an amount of water-soluble or water-dispersible polymer added to the aqueous metal ion solution, the organic solution, or to both the aqueous metal ion solution and the organic solution, is 0.01 to 1,000 milligrams per liter (mg/L) of aqueous metal ion solution. 
Manfroy teaches a method for clarifying titanium sulphate solutions (Title), more specifically for clarifying a “black liquor" obtained in the acid leaching of titaniferous ores and titanium slag feed (Col. 1 lines 4-6) where a water-soluble cationic polymer flocculant is added (Col. 1 lines 18-19). Manfroy further teaches in practice small amounts of polymer of 5-10 mg/L can be added to the sludge during elutriation to provide an almost solid free supernatant liquid (Col. 5 lines 31-34). The Examiner notes that Manfroy is silent to wherein the “black liquor” is aqueous, but it would be understood by one of ordinary skill that an acidic leaching liquor suitable for use with a water-soluble polymer would inherently represent an aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 5-10 milligrams of water-soluble or water-dispersible polymer per liter of the aqueous metal ion solution of the Soderstrom to provide an almost solid free supernatant liquid as taught by Manfroy.
Regarding claim 28, Soderstrom teaches mixing a destabilizing amount of a water-soluble or water-swellable polymeric aggregating agent with a solid-stabilized emulsion, thereby separating the 
Manfroy teaches a method for clarifying titanium sulphate solutions (Title), more specifically for clarifying a “black liquor" obtained in the acid leaching of titaniferous ores and titanium slag feed (Col. 1 lines 4-6) where a water-soluble cationic polymer flocculant is added (Col. 1 lines 18-19). Manfroy further teaches in practice small amounts of polymer of 5-10 mg/L can be added to the sludge during elutriation to provide an almost solid free supernatant liquid (Col. 5 lines 31-34). As the instant application defines the “effective amount of water-soluble or water-dispersible polymer having pendant sulfonic acid or sulfonate salt groups” is 0.01 to 1,000 milligrams per liter (mg/L) of aqueous metal ion solution, Manfroy reads on adding an effective amount of the water-soluble or water-dispersible polymer. The Examiner notes that Manfroy is silent to wherein the “black liquor” is aqueous, but it would be understood by one of ordinary skill that an acidic leaching liquor suitable for use with a water-soluble polymer would inherently represent an aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 5-10 milligrams of water-soluble or water-dispersible polymer per liter of the aqueous metal ion solution of the Soderstrom to provide an almost solid free supernatant liquid as taught by Manfroy.
Regarding claim 30, Soderstrom teaches entrained organic can be rapidly separated from the crud (to reduce or prevent organic solution entrainment in the aqueous metal ion solution compared to the same method without addition of the water-soluble or water-soluble polymer; [0054]), but does not 
Manfroy teaches a method for clarifying titanium sulphate solutions (Title), more specifically for clarifying a “black liquor" obtained in the acid leaching of titaniferous ores and titanium slag feed (Col. 1 lines 4-6) where a water-soluble cationic polymer flocculant is added (Col. 1 lines 18-19). Manfroy further teaches in practice small amounts of polymer of 5-10 mg/L can be added to the sludge during elutriation to provide an almost solid free supernatant liquid (Col. 5 lines 31-34). As the instant application defines the “effective amount of water-soluble or water-dispersible polymer having pendant sulfonic acid or sulfonate salt groups” is 0.01 to 1,000 milligrams per liter (mg/L) of aqueous metal ion solution, Manfroy reads on adding an effective amount of the water-soluble or water-dispersible polymer. The Examiner notes that Manfroy is silent to wherein the “black liquor” is aqueous, but it would be understood by one of ordinary skill that an acidic leaching liquor suitable for use with a water-soluble polymer would inherently represent an aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 5-10 milligrams of water-soluble or water-dispersible polymer per liter of the aqueous metal ion solution of the Soderstrom to provide an almost solid free supernatant liquid as taught by Manfroy.
Regarding claim 31, Soderstrom teaches mixing a destabilizing amount of a water-soluble or water-swellable polymeric aggregating agent with a solid-stabilized emulsion, thereby separating the emulsion into its aqueous, organic, and solid components (to reduce or prevent solid-stabilized emulsion formation compared to the same method without addition of the water-soluble or water-dispersible polymer is added; [0011]), but does not teach wherein the effective amount of water-soluble or water-dispersible polymer added to the aqueous metal ion solution, the organic solution, or to both the 
Manfroy teaches a method for clarifying titanium sulphate solutions (Title), more specifically for clarifying a “black liquor" obtained in the acid leaching of titaniferous ores and titanium slag feed (Col. 1 lines 4-6) where a water-soluble cationic polymer flocculant is added (Col. 1 lines 18-19). Manfroy further teaches in practice small amounts of polymer of 5-10 mg/L can be added to the sludge during elutriation to provide an almost solid free supernatant liquid (Col. 5 lines 31-34). The Examiner notes that Manfroy is silent to wherein the “black liquor” is aqueous, but it would be understood by one of ordinary skill that an acidic leaching liquor suitable for use with a water-soluble polymer would inherently represent an aqueous solution, reading on wherein the effective amount of water-soluble or water-dispersible polymer added to the aqueous metal ion solution, the organic solution, or to both the aqueous metal ion solution and the organic solution, is 0.01 to 1,000 milligrams per liter (mg/L) of aqueous metal ion solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 5-10 milligrams of water-soluble or water-dispersible polymer per liter of the aqueous metal ion solution of the Soderstrom to provide an almost solid free supernatant liquid as taught by Manfroy.
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom in view of Manfroy as applied to claim 28 above, and further in view of Rojas et al (US 20070292325 A1), hereinafter Rojas.
Regarding claim 29, Soderstrom in view of Manfroy does not teach wherein solid-stabilized emulsion formation is measured by the depth of the solid-stabilized emulsion layer.
Rojas teaches a process for improving phase separations in solvent extraction circuits (Title), where a phase separation takes place and one can see the formation of a clear organic phase, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the emulsion of Soderstrom in view of Manfroy by measuring the depth of the emulsion layer to determine when to introduce reagents as taught by Rojas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733               


/VANESSA T. LUK/Primary Examiner, Art Unit 1733